Order entered December 20, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-01052-CR

                     DRESEYON ISIAH OWENS, Appellant

                                            V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 203rd Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. F20-41487

                                       ORDER

      Before the Court is appellant’s December 16, 2022 motion to correct the

clerk’s record. In his motion, appellant contends that volume two of the clerk’s

record, which was filed under seal, is not subject to a sealing order. Our records do

not contain a sealing order in this case.

      Rule 9.10(g) of the rules of appellate procedure provides:

            A court may also order that a document be filed under seal in paper
      form or electronic form, without redaction. The court may later unseal the
      document or order the filer to provide a redacted version of the document for
      the public record. If a court orders material sealed, whether it be
       sensitive data or other materials, the court’s sealing order must be
       affixed to the outside of the sealed container if the sealed material is
       filed in paper form, or be the first document that appears if filed in
       electronic form. Sealed portions of the clerk’s and reporter’s records
       should be clearly marked and separated from unsealed portions and
       tendered as separate records, whether in paper form or electronic form.
       Sealed material shall not be available either on the internet or in other form
       without court order.

TEX. R. APP. P. 9.10(g) (emphasis added).

       To the extent any documents were sealed by a court order, those documents

must be filed in a separate sealed volume along with a copy of the trial court’s

order. Documents that are not subject to a sealing order may not be filed in a

sealed clerk’s record.

       Accordingly, we GRANT appellant’s motion and STRIKE volume two of

the December 2, 2022 clerk’s record. We ORDER Dallas County District Clerk

Felicia Pitre to file an unsealed volume two of the clerk’s record with the unsealed

documents of the case and, if appropriate, a sealed volume of the clerk’s record

with the trial court’s sealing order and the sealed documents WITHIN TEN

DAYS OF THE DATE OF THIS ORDER.

       Appellant’s brief is due THIRTY days after volume two of the clerk’s

record is refiled.

       We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; to Felicia Pitre, Dallas
County District Clerk; and to counsel for all parties.




                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE